DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claims 1-4, 6, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minamiyama et al(US 2016/0295453 A1)  in view of Xiong et al(US 2018/0213379 A1) and Sawai et al(US 2010/0202387 A1) .

Regarding claim 10, Mainamiyama ‘453 teaches, a method( see para 125-128 and Fig. 10) comprising: implementing the following acts in a mobile terminal, termed a supra-mobile( para 64, 125 and Figs. 2, 10, relay station 3c as shown in Fig. 10) : upon receiving a radio measurement request message emitted by a base station of a mobile network( para 126 and Fig. 10, relay station 3c receiving measurement value request(T50)  from base station 2),  the supra-mobile being situated in a zone of coverage of the base station (para 126 and Fig. 10, relay station 3c receives measurement value request(T50)  from base station 2, thus the relay station 3c is within the coverage range of base station 2)  broadcasting a signal recognizable by mobile terminals situated in the supra-mobile's neighborhood( para 126 and Fig. 10, relay station 3c  broadcasting measurement request (T52) to neighboring stations 3b, 3e and 3f in response to receiving the measurement request message (T50) from the bases station 2); receiving, from a plurality of mobile terminals, termed measuring terminals, that have received said broadcast signal at least one radio parameter ( para 126, 129 and Fig. 10,  in response to the broadcast T52, relay station 3c receiving, measured value from station 3f and ACK messages from stations 3b and 3e). 
Mainamiyama ‘453 does not explicitly teach, at least one radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station; compiling the radio parameters received from the plurality of measuring terminals to obtain compilations of radio parameters; and sending, said compilations to said base station.  
Xiong ‘379 teaches, at least one radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station( see para 34, 49 and Figs. 2, 4,  D2D relaying device 130 receiving measurement reports from plurality of MTC UEs that have received a broadcast signal transmitted from D2D relaying UE); 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Mainamiyama ‘453 by incorporating measurement reporting method of Xiong ‘379, since such modification   would enable offloading MTC traffic from the eNodeB,  that would save the control overhead and thereby improve the system spectral efficiency substantially, especially when considering the support of a large number of MTC devices in the network, as suggested by Xiong ‘379( para 26).
The combination of Mainamiyama ‘453 and Xiong ‘379 does not explicitly teach, activating the supra-mobile's localization if the localization is not already activated, and sending the supra-mobile's position.  
Sawai ‘387 teaches, activating the supra-mobile's localization if the localization is not already activated, and sending the supra-mobile's position (see para 85, 94, 113 and Fig. 7, the determination device 140 acquiring sensed data and determining availability of service based on the collected data and further sending the result to the base station 110. The determination device 140 also determines its own location and send the location information to the base station 110).

Regarding claim 1, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387 teaches, the plurality of measuring terminals, following reception of said signal  broadcast by the supra-mobile, responding to the supra-mobile by sending to the supra-mobile the at least one radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station( see Xiong ‘379,  para 34, 49 and Figs. 2, 4,  D2D relaying device 130 receiving measurement reports from plurality of MTC UEs that have received a broadcast signal transmitted from D2D relaying UE).  
Regarding claims 2 and 16, the combination of Mainamiyama ‘453, Xiong ‘379 and Sawai ‘387 teaches, wherein said base station chooses previously, in a dynamic manner, in at least one zone of a first size, at least one subscriber mobile terminal to make thereof a supra-mobile (see Sawai ‘387, para 82-83, the base station 110 dynamically selecting the determination device as a determination device bases on location information before the determination device starts determining).
Regarding claims 3 and 17, the combination of Mainamiyama ‘453, Xiong ‘379  and Sawai ‘387 teaches, wherein said supra-mobile is a preselected mobile terminal( see Sawai ‘387 , para 82-83, the base station 110 dynamically selecting the determination device as a 
Regarding claim 4, the combination of Mainamiyama ‘453, Xiong ‘379 and Sawai ‘387 teaches, wherein all the mobile terminals that have received said signal from the at least one supra-mobile respond to said supra-mobile by sending to the supra-mobile at least one radio parameter (see Xiong ‘379, para 34, 49 and Figs. 2, 4, D2D relaying device 130 receiving measurement reports from plurality of MTC UEs that have received a broadcast signal transmitted from D2D relaying UE).  
Regarding claim 6, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387 a mobile terminal, termed a supra-mobile( para Mainamiyama ‘453, 58-60 and Fig. 2C relay station 3 ), comprising: a processor(see Mainamiyama ‘453, para 58-60 and Fig. 2C relay station 3 comprising MCU)); and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the supra-mobile to perform the method according to claim 10( see rejection for claim 10). 
Regarding claims 11 and 15, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387, comprising processing at least one of said compilations in an anonymous manner regarding the plurality of measuring terminals( see Xiong ’379,   para 32, 114 and Fig. 4, D2D relaying UE perform operations on the received data as a mean, median of  the received measurement data).  
Regarding claim 12, the combination of Mainamiyama ‘453, Xiong ‘379 and Sawai ‘387 teaches, wherein all the mobile terminals that have received said signal from the at least one supra-mobile respond to said supra-mobile by sending to the supra- mobile the at least one radio parameter (see Xiong ‘379, para 34, 49 and Figs. 2, 4, D2D relaying device 130 receiving 
Regarding claim 14, Mainamiyama ‘453 teaches, a method, implemented in a base station of a mobile network( para 50, 126 and Figs. 2, 10, base station 2 as shown in Fig. 10), the method comprising: emitting a radio measurement request message to at least one mobile terminal( para 126 and Fig. 10, base station 2 transmitting  measurement value request(T50)  to relay 3c), termed supra-mobile, situated in a zone of coverage of the base station(para 126 and Fig. 10, relay station 3c receives measurement value request(T50)  from base station 2, thus the relay station 3c is within the coverage range of base station 2). 
Mainamiyama ‘453  does not explicitly teach, receiving compilations of radio parameters measured by a plurality of mobile terminals, termed measuring terminals, situated in the supra-mobile's neighborhood, the radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station.  
Xiong ‘379 teaches, receiving compilations of radio parameters measured by a plurality of mobile terminals, termed measuring terminals, situated in the supra-mobile's neighborhood( see para 32, 114 and Fig. 4, D2D relaying UE perform operations on the received data. For example, processing may include applying statistical functions (such as a mean, median…) and send the measurement report statistics to the base station), the radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station( see para 34, 49 and Figs. 2, 4,  D2D relaying device 130 receiving measurement reports from plurality of MTC UEs that have received a broadcast signal transmitted from D2D relaying UE).  

The combination of Mainamiyama ‘453 and Xiong ‘379 does not explicitly teach, receiving a position of the supra-mobile.
Sawai ‘387 teaches, receiving a position of the supra-mobile (see para 85, 94, 113 and Fig. 7, the determination device 140 acquiring sensed data and determining availability of service based on the collected data and further sending the result to the base station 110. The determination device 140 also determines its own location and send the location information to the base station 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mainamiyama ‘453 by incorporating the method of determining service availability and sending service availability with location information to the base station as taught by Sawai ‘387, since such modification would  provide improved communication control method and communication system that enable secure start of secondary usage of a spectrum by cooperation of a plurality of communication devices , as suggested by Sawai ‘387 (see para 7).

Regarding claim 18, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387, a base station( see Mainamiyama ‘453,  para 50, 126 and Fig.2B  and 11  bases station 2)comprising: a processor( see Mainamiyama ‘453, Fig. 2B, MCU29); and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the base station to perform the method according to claim 14( see rejection for claim 14).  

Claims 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387 as applied to claims above, and further in view of Aminaka et al (US 2018/0159616 A1).
Regarding claims 5 and 13, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387 does not explicitly teach, wherein, from among the mobile terminals that have received said signal from the at least one supra-mobile, only those desiring a throughput greater than a first value respond to said supra-mobile by sending to the supra-mobile at least one radio parameter. 
Aminaka ‘616 teaches, wherein, from among the mobile terminals that have received said signal from the at least one supra-mobile, only those desiring a throughput greater than a first value respond to said supra-mobile by sending to the supra-mobile at least one radio parameter (see para 51, 90 and Figs. 7-8, radio terminal determining whether to respond/select relay terminal based on throughput better than what is provided by the base station is desired).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mainamiyama ‘453, by incorporating .

Claims 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al(US 2017/0359116 A1) in view of Xiong et al(US 2018/0213379 A1) .

Regarding claim 19, Hwang ‘116 teaches, a method implemented in at least one mobile terminal, termed a measuring terminal( para 220 and Fig. 11, UE1 1101) , the method comprising:  -6- upon receiving a signal recognizable by said measuring terminal and broadcast by a mobile terminal (para 220 and Fig. 11, UE1 receiving broadcast message from the relay UE2), termed supra-mobile, situated in a zone of coverage of a base station of a mobile network( para 220 and Fig. 11, UE1 receiving broadcast message from the relay UE2 situated in the cell controlled by eNB1121) , the measuring terminal being situated in the supra- mobile's neighborhood( para 84, 220 and Fig. 11, the UE1 within a range of receiving discovery broadcast message (neighboring) from the relay UE2), determining at least one radio parameter relating to at least one ongoing or envisaged communication of said measuring terminal with the base station of said mobile network( para 220-222 and Fig. 11, UE1 101 receiving discovery message from the relay UE2 and determining the relay load information and deciding to attach with the relay UE2 based).
 
Hwang ‘116 does not explicitly teach, sending said radio parameter to the supra-mobile.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Hwang ‘116 by incorporating measurement reporting method of Xiong ‘379, since such modification   would enable offloading MTC traffic from the eNodeB,  that would save the control overhead and thereby improve the system spectral efficiency substantially, especially when considering the support of a large number of MTC devices in the network, as suggested by Xiong ‘379( para 26).
Regarding claim 20, the combination of Hwang ‘116 and Xiong ‘379 teaches, a mobile terminal, termed measuring terminal( para 253 and Fig. 13, UE 1300), of a mobile network, comprising: a processor; and a non-transitory computer-readable medium( see Xiong ‘379, para 253 and Fig. 13 UE  1300 comprising processor and Memory)  comprising instructions stored thereon, which when executed by the processor configure the measuring terminal to perform the method of claim 19( see claim 19 rejection above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AWET HAILE/Primary Examiner, Art Unit 2474